
	
		II
		112th CONGRESS
		1st Session
		S. 1259
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2011
			Mr. Durbin (for himself
			 and Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the William Wilberforce Trafficking Victims
		  Protection Reauthorization Act of 2008 to prohibit the provision of
		  peacekeeping operations assistance to governments of countries that recruit and
		  use child soldiers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Trafficking Victims Enhanced
			 Protection Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)There are as many
			 as 300,000 child soldiers in use by state-run armies, paramilitaries, and
			 guerilla groups in roughly 21 countries around the world and in almost every
			 region of the world.
			(2)The 2010
			 Trafficking in Persons Report defines a child soldier as any person under 18
			 years of age who directly takes part in hostilities, has been compulsorily or
			 voluntarily recruited as a member of a government’s armed forces, or has been
			 recruited or used in hostilities by armed forces distinct from the armed forces
			 of a state.
			(3)Children are used
			 as soldiers, combatants, spies, scouts, decoys, guards, cooks, human mine
			 detectors, and even sex slaves, robbing them of their childhood. Children are
			 forced to join such groups physically, economically, or socially, or lured with
			 promises of food, money, or security.
			(4)Exploitation of
			 these children leaves them stigmatized and traumatized. Children also suffer
			 higher mortality, disease, and injury rates in combat situations than adults,
			 putting their health and lives at risk.
			(5)The William
			 Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (Public
			 Law 110–457) prohibits the provision of International Military Education and
			 Training (IMET) and Foreign Military Funds (FMF) assistance to countries found
			 to use child soldiers.
			(6)The first report
			 required under WTVPRA, published in 2010, identified 6 countries found to use
			 child soldiers: Burma, Somalia, the Democratic Republic of Congo (DRC), Sudan,
			 Yemen, and Chad.
			(7)On October 25,
			 2010, President Barack Obama exercised his waiver authority for 4 of the 6
			 countries to include the Democratic Republic of Congo (DRC), Sudan, Yemen, and
			 Chad, which allowed the United States Government to provide both IMET and FMF
			 funding to these countries.
			(8)United States
			 peacekeeping funds that were not restricted in the William Wilberforce
			 Trafficking Victims Protection Reauthorization Act of 2008 have been provided
			 to Somalia, despite the use of child soldiers in that country and United States
			 efforts to halt such practices.
			3.Prohibition on
			 provision of peacekeeping operations assistance to certain
			 governmentsSection 404(a) of
			 the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (22 U.S.C. 2370c–1(a)) is amended by striking section 516 or 541 of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2321j or 2347) and
			 inserting section 516, 541, or 551 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2321j, 2347, or 2348).
		
